Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 01/15/2021, responding to the Office action mailed on 10/16/2020 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1, 4, 6, 8 and 9.

Response to Arguments
Applicant's arguments filed on 01/15/2021 have been fully considered but they are not persuasive.
Examiner agrees with Applicant’s arguments that Hirakata does not disclose the amended limitations of claims 1 and 8 (i.e., “wherein the conductive layer is disposed on one side of the spacers distal to the first electrode of the array substrate such that the conductive layer is separated from the first electrode layer of the array substrate by the spacers, and the spacers do not completely cover a side of the conductive layer in contact with the spacers, so that part of the side of the conductive layer that is not covered by the spacers is in direct contact with the transparent conductive adhesive”). 
However, based on an updated search, a new prior art Auch et al. (US 20030094691 A1; hereinafter “Auch”) has been which teaches the amended claim limitations.
Therefore, claims 1 and 8 and their dependent claims 4, 6 and 9 are rejected over Auch in view Hirakata and Sista, as explained below.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Claim 1 in line 14 and claim 8 in lines 20-21 recite “the first electrode” which should read “the first electrode layer” in order to be consistent with the same claim term cited in lines 3-4.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auch et al. (US 20030094691 A1; hereinafter “Auch”) in view of Hirakata et al. (US 2008/0018231 A1; hereinafter “Hirakata”) and Sista et al. (US 20150084005 A1; hereinafter “Sista”).

In re Claim 1, Auch discloses an OLED display panel (figs. 2-6), comprising an array substrate (201, 205, 310, 515) (¶ 0013-0018, 0029) (hereinafter “Array_Subx”) and an encapsulating cover plate 660 (¶ 0030), wherein the array substrate includes OLED light emitting devices which comprise a light emitting function layer 310, a first electrode layer 515 disposed on a side of the light emitting function layer 310 proximate to the encapsulating cover plate 660, and a 205 disposed on a side of the light emitting function layer 310 distal to the first electrode layer 515; 
the OLED display panel further comprises a cavity 645 (¶ 0030) filled between the array substrate (“Array_Subx”) and the encapsulating cover plate 660, for adhering the array substrate (“Array_Subx”) and the encapsulating cover plate 660; and
the cavity 645 is in direct contact with the first electrode layer 515,
wherein the encapsulating cover plate includes a plurality of subpixel areas, and non-subpixel areas between adjacent subpixel areas (i.e., emitting and non-emitting areas; ¶ 0022), and the non-subpixel areas of the encapsulating cover plate are provided with a spacer 480 and a conductive layer 515 (conductive layer portions of layer 515 above the spacer 480 as shown in fig. 5; hereinafter “CondL”) (¶ 0022; “the spacer particles are confined to the non-active areas”);
wherein the conductive layer (“CondL”) is disposed on one side of the spacers 480 distal to the first electrode of the array substrate 515 such that the conductive layer (“CondL”) is separated from the first electrode layer of the array substrate 515 by the spacers 480, and the spacers 480 do not completely cover a side (e.g. bottom side) of the conductive layer (“CondL”) in contact with the spacers 480, so that part of the side of the conductive layer that is not covered by the spacers is in direct contact with the gap 645.

Auch does not expressly disclose OLED display panel is a top-emission type display and the cavity between the array substrate and the encapsulating cover plate is filled with a transparent conductive adhesive, for adhering the array substrate and the encapsulating cover plate and the transparent conductive adhesive includes resin, and the conductive particles are uniformly doped in the resin.
In the same field of endeavor, Hirakata discloses a top-emission type OLED display panel (figs. 3A-3C) (¶ 0008, 0012, 0021) wherein the cavity between the array substrate (array Hirakata further discloses wherein the transparent conductive adhesive (302, 106) includes resin 302 (¶ 0078, 0082), and conductive particles 106 are doped in the resin 302 (¶ 0054, 0067).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Hirakata with Auch and form a top-emission OLED display panel as Hirakata teaches the aperture ratio of the active matrix EL panel can be increased by applying the top emission structure. Therefore, in the active matrix EL panels, the top emission structure is advantageous in lowering power consumption and improving quality of the image (¶ 0008 of Hirakata). Furthermore, Hirakata teaches filling the cavity with a transparent conductive adhesive including fine particles improve light extraction efficiency of display panel (¶ 0009, 0013, 00015 of Hirakata).

Hirakata discloses the conductive nanoparticles 106 are doped in the resin, but does not expressly disclose the conductive nanoparticles 106 are uniformly doped.
In the same field of endeavor, Sista discloses an OLED display panel (fig. 3) wherein a light extraction layer 30 is deposited between the anode 14 and the substrate 12 (¶ 0025). Sista discloses the light extraction layer 30 comprising metal nanoparticles 36 and base material 32 wherein the metal nanoparticles 36 are uniformly dispersed within the base material 32 (¶ 0029).
Hirakata’s conductive nanoparticles 106 can thus be uniformly doped in the resin based on Sista’s teaching.
The motivation to combine the teaching of Sista with the disclosure of Auch/Hirakata would be to raise the refractive index of the binder material into which the nanoparticles are dispersed and to reduce the amount of total internal reflection that occurs within the semiconductor materials (¶ 0029, 0007 of Sista).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Auch, Hirakata and Sista to arrive at the claimed invention.

In re claim 4, Auch/Hirakata/Sista discloses the top-emission type OLED display panel according to claim 1 outlined above.
 Auch further discloses (figs. 2-6) wherein a material of the conductive layer (“CondL”) (i.e., layer 515 includes metal (¶ 0029).

In re claim 6, Auch/Hirakata/Sista discloses the top-emission type OLED display panel according to claim 1 outlined above.
Hirakata further discloses the top-emission type OLED display panel (figs. 3A-3C) according to claim 1, wherein the conductive particles 106 include at least one of graphene, carbon nanotubes, C60, metal nanoparticles (¶ 0067; e.g. zinc oxide, titanium oxide), or metal nanowires.

In re Claim 8, Auch discloses a manufacturing method of an OLED display panel (figs. 2-6), 
comprising an array substrate (201, 205, 310, 515) (¶ 0013-0018, 0029) (hereinafter “Array_Subx”) and an encapsulating cover plate 660 (¶ 0030), wherein the array substrate includes OLED light emitting devices which comprise a light emitting function layer 310, a first 515 disposed on a side of the light emitting function layer 310 proximate to the encapsulating cover plate 660, and a second electrode 205 disposed on a side of the light emitting function layer 310 distal to the first electrode layer 515, wherein the manufacturing method comprises:
providing the array substrate (“Array_Subx”) and the encapsulating cover plate 660;
arranging a cavity 645 (¶ 0030) between the array substrate (“Array_Subx”) and the encapsulating cover plate 660, wherein the cavity 645 is in direct contact with the first electrode layer 515;
wherein the encapsulating cover plate includes a plurality of subpixel areas, and non-subpixel areas between adjacent subpixel areas (i.e., emitting and non-emitting areas; ¶ 0022), the method further comprising:
forming a spacer 480 and a conductive layer 515 (conductive layer portions of layer 515 above the spacer 480 as shown in fig. 5; hereinafter “CondL”) in the non-subpixel areas of the encapsulating cover plate (¶ 0022; “the spacer particles are confined to the non-active areas”);
wherein the step of forming spacers and conductive layer in the non-subpixel area of the encapsulating cover plate includes: 
sequentially forming the conductive layer (“CondL”) and the spacers 480 in the non-subpixel areas of the encapsulating cover plate,
the conductive layer (“CondL”) is disposed on one side of the spacers 480 distal to the first electrode of the array substrate 515 such that the conductive layer (“CondL”) is separated from the first electrode layer of the array substrate 515 by the spacers 480, and the spacers 480 do not completely cover a side (e.g. bottom side) of the conductive layer (“CondL”) in contact with the spacers 480, so that part of the side of the conductive layer that is not covered by the spacers is in direct contact with the gap 645.

Auch does not expressly disclose OLED display panel is a top-emission type display and the cavity between the array substrate and the encapsulating cover plate is filled with a transparent conductive adhesive, adhering the array substrate and the encapsulating cover plate with each other using the transparent conductive adhesive and the transparent conductive adhesive includes resin, and the conductive particles are uniformly doped in the resin.
In the same field of endeavor, Hirakata discloses a top-emission type OLED display panel (figs. 3A-3C) (¶ 0008, 0012, 0021) wherein the cavity between the array substrate (array substrate comprising a substrate 101, a support 102 for a light emitting element and a light emitting element comprising 103, 104, 105; ¶ 0043-0044. Hereinafter “Array_Subx”) and the encapsulating cover plate 109 (¶ 0045) is filled with a transparent conductive adhesive (302, 106) (¶ 0054, 0067, 0078, 0082; fine particles 106 are transparent conductive film material and dispersed in resin), adhering the array substrate (“Array_Subx”) and the encapsulating cover plate 109 with each other using the transparent conductive adhesive. Hirakata further discloses wherein the transparent conductive adhesive (302, 106) includes resin 302 (¶ 0078, 0082), and conductive particles 106 are doped in the resin 302 (¶ 0054, 0067).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Hirakata with Auch and form a top-emission OLED display panel as Hirakata teaches the aperture ratio of the active matrix EL panel can be increased by applying the top emission structure. Therefore, in the active matrix EL panels, the top emission structure is advantageous in lowering power consumption and improving quality of the image (¶ 0008 of Hirakata). Furthermore, Hirakata teaches filling the cavity with a transparent conductive adhesive including fine particles improve light extraction efficiency of display panel (¶ 0009, 0013, 00015 of Hirakata).

Hirakata discloses the conductive nanoparticles 106 are doped in the resin, but does not expressly disclose the conductive nanoparticles 106 are uniformly doped.
In the same field of endeavor, Sista discloses an OLED display panel (fig. 3) wherein a light extraction layer 30 is deposited between the anode 14 and the substrate 12 (¶ 0025). Sista discloses the light extraction layer 30 comprising metal nanoparticles 36 and base material 32 wherein the metal nanoparticles 36 are uniformly dispersed within the base material 32 (¶ 0029).
Hirakata’s conductive nanoparticles 106 can thus be uniformly doped in the resin based on Sista’s teaching.
The motivation to combine the teaching of Sista with the disclosure of Auch/Hirakata would be to raise the refractive index of the binder material into which the nanoparticles are dispersed and to reduce the amount of total internal reflection that occurs within the semiconductor materials (¶ 0029, 0007 of Sista).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Auch, Hirakata and Sista to arrive at the claimed invention.

In re claim 9, Auch/Hirakata/Sista discloses the manufacturing method of a top-emission type OLED display panel according to claim 8 outlined above.
Hirakata further discloses (figs. 3A-3C) wherein arranging the transparent conductive adhesive (302, 106) between the array substrate (“Array_Subx”) and the encapsulating cover plate 109 includes arranging the transparent conductive adhesive on the encapsulating cover plate or arranging the transparent conductive adhesive (302, 106) on the array substrate (“Array_Subx”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893